IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                   June 5, 2008
                                 No. 07-60548
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

SHIVA SHARMA

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A97 518 705


Before HIGGINBOTHAM, DAVIS, and GARZA, Circuit Judges.
PER CURIAM:*
      Shiva Sharma petitions this court to review a Notice of Intent to Issue a
Final Administrative Removal Order issued by the Department of Homeland
Security (DHS). The Notice of Intent charged Sharma with being removable
based on prior aggravated felony convictions. Sharma argues that his state
convictions for identity theft in the first degree, in violation of N. Y. PENAL LAW
§ 190.80, do not qualify as aggravated felonies for immigration purposes.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60548

Respondent contends that this court lacks jurisdiction over the petition for
review because it does not seek review of a final order of removal.
      This court examines questions related to its own jurisdiction de novo. See
Balogun v. Ashcroft, 270 F.3d 274, 277 (5th Cir. 2001). By statute, this court has
jurisdiction to review only final orders of removal. See 8 U.S.C. § 1252(a); cf.
Moreira v. Mukasey, 509 F.3d 709, 712-14 (5th Cir. 2007). By its very terms, the
Notice of Intent from which Sharma seeks review is not a final order of removal.
Thus, this court is without jurisdiction to review it.
      Accordingly, the petition for review is DISMISSED for lack of jurisdiction.




                                        2